IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Department of Health,                            :
                              Petitioner         :
                                                 :
                       v.                        :   No. 585 C.D. 2021
                                                 :   Submitted: January 21, 2022
William Capouillez (Office of                    :
Open Records),                                   :
                        Respondent               :


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, President Judge
               HONORABLE ELLEN CEISLER, Judge
               HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
PRESIDENT JUDGE COHN JUBELIRER                       FILED: November 16, 2022


      The Department of Health (Department) petitions for review of the Final
Determination issued by the Office of Open Records (OOR) that granted in part and
denied in part William Capouillez’s (Requester) appeal from the decision of the
Department denying Requester’s Right-to-Know Law1 (RTKL) request. Requester
sought certain records relating to the Department’s actions in response to COVID-
19 mitigation orders and compliance measures regarding all gyms and fitness centers
in Mifflin County, Pennsylvania (Request). The Department denied the Request,
asserting that the responsive records are confidential under the Disease Prevention
and Control Law of 19552 (DPCL) and exempt from disclosure under the
noncriminal investigation exception set forth in Section 708(b)(17) of the RTKL, 65


      1
          Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.
      2
          Act of April 23, 1956, P.L. (1955) 1510, 35 P.S. §§ 521.1-521.21.
P.S. § 67.708(b)(17). The OOR concluded that while some of the records are exempt
from disclosure, others were not protected by either the DPCL or the RTKL, or are
disclosable pursuant to Section 2805-11 of the Act of July 27, 2020, P.L. 702, No.
77 (Act 77), 71 P.S. § 720.305.3 On appeal, the Department argues the OOR erred
in concluding that the records ordered disclosed are not exempt under the DPCL or
that Act 77 operated to make records that are otherwise exempt from disclosure
subject to disclosure, and that the Department did not meet its burden of proving that
Section 708(b)(17) applied. For the reasons that follow, we affirm.

   I. BACKGROUND
       A. The Request and Denial4
       On December 17, 2020, Requester filed the Request, which the Department
received on December 23, 2020, in which Requester sought

       [a] copy of all records and supporting Departmental policy and
       guidance pertaining to all transactions and activity taken by the []
       Department . . . relative to the COVID-19 Orders and those compliance
       measures undertaken by the Department regarding all gyms and health
       & fitness centers located in Mifflin County P[ennsylvania] within the
       last 12 months. To include[,] but not limited to: all complaints
       received, Department letters and citations sent to M.R. Stax . . . and
       Lewistown Health & Fitness Center . . . .

(Reproduced Record (R.R.) at 003, 007.)5 After obtaining a 30-day extension to
respond, the Department’s Open Records Officer (AORO) issued a letter on

       3
         Act 77 amended the Act of April 9, 1929, P.L. 177, known as the Administrative Code
of 1929, providing for access to records during a disaster declaration.
       4
         The Request, the Department’s Open Records Officer’s response, and Requester’s appeal
are found at Item 1 of the Certified Record and pages 001-008 of the Reproduced Record.
       5
         The page numbers of the Department’s Reproduced Record do not include the small “a”
required by Pennsylvania Rule of Appellate Procedure 2173, Pa.R.A.P. 2173 (“[T]he pages of . . .
(Footnote continued on next page…)


                                               2
February 1, 2021, denying the Request. The Department asserted, among other
reasons, that the records sought are exempt from public disclosure under: (1) the
noncriminal investigation exception set forth in Section 708(b)(17) of the RTKL;
and (2) Section 102(2) of the RTKL because the records are confidential pursuant to
Section 15 of the DPCL, 35 P.S. § 521.15.6 (Id. at 003-004.) The Department
indicated that the records are part of epidemiological investigations, which are “an
exercise of the Department’s authority to conduct a noncriminal investigation.” (Id.
at 5.) Requester filed a timely appeal of the denial to the OOR. (Id. at 001-002.)

       B. Appeal to the OOR
           1. Department’s Position Statement & Affidavit
       In support of its denial, the Department submitted an affidavit of Sharon
Watkins, Ph.D., the Director of the Department’s Bureau of Epidemiology (Bureau),
and legal argument contending that the records sought are exempt under the DPCL
and the RTKL.7 Specifically, the Department argued that pursuant to Section 102 of
the RTKL, records that are exempt under state law or regulation are not included in
the definition of public records. (Id. at 019.) The Department asserted that, with
limited exceptions, it does not have the authority to release any information it obtains


the reproduced record . . . shall be numbered separately in Arabic figures . . . thus, 1, 2, 3, etc.,
followed . . . by a small a, thus 1a, 2a, 3a, etc.”). For consistency of reference, the citations used
are as reflected in the Reproduced Record.
        6
          The AORO also denied the Request, asserting that the requested documents “would
disclose individually identifiable health information” and are, thus, exempt from disclosure under
Section 708(b)(5) of the RTKL, 65 P.S. § 708(b)(5); include records “which would disclose
personal identification information” and are, therefore, exempt under Section 708(b)(6)(i)(A) of
the RTKL, 65 P.S. § 67.708(b)(6)(i)(A); and the records were withheld as being attorney work-
product under Section 305 of the RTKL, 65 P.S. § 67.305. (R.R. at 003-005.) These alternative
reasons for denying the Request are not at issue in the present appeal.
        7
          The Department’s initial submission is found at Item 3 of the Certified Record and pages
015-027 of the Reproduced Record.


                                                  3
in the course of furthering the DPCL. (Id.) The Department argued that it is allowed
to disclose information that would otherwise be confidential under the DPCL when
“the Department determines that disclosure would further the purpose of the
[DPCL], which is to prevent and control the spread of disease, and for research
purposes, subject to strict supervision by health authorities,” and “if the individual
who is the subject of the information provides written authorization that the
information can be disclosed.” (Id. at 020 & n.2.) Thus, the Department argued that
the DPCL prohibits disclosure of information except in very limited circumstances
and that improper disclosure of information protected under the DPCL is a summary
offense. (Id. (citing Section 20 of the DPCL, 35 P.S. § 521.20).) The Department
further asserted that the requested records are protected under the DPCL because
they are “maintained by the Department as a result of investigating the COVID-19
pandemic, a disease or condition reportable under the Communicable and Non-
communicable Diseases Regulations promulgated pursuant to the DPCL.” (Id.)
Thus, the Department argued the records are protected from disclosure pursuant to
the DPCL.
      The Department also argued that the requested records are protected under the
noncriminal investigation exception under Section 708(b)(17) of the RTKL, 65 P.S.
§ 67.708(b)(17). (Id. at 022.) The Department argued that, based on the definition
of “record,” the information that is contained in a complaint that is received by an
agency is exempted from disclosure and is, therefore, not a “public record.” (Id.
(citing Stein v. Plymouth Twp., 994 A.2d 1179, 1184 (Pa. Cmwlth. 2010) (Friedman,
S.J. concurring)).) Thus, the Department contended that the requested records are
also protected under the noncriminal investigation exception of the RTKL.




                                          4
      The Department also submitted Dr. Watkins’ affidavit. Therein, Dr. Watkins
attested to the purpose and role of the Bureau under the DPCL, which include
surveillance and investigation of diseases; consultation with and providing guidance
to health professionals, county boards of health, other government agencies, and the
public; and making recommendations on disease control and prevention. (R.R. at
024-025.) As to the Request, Dr. Watkins stated:

      10. The records requested in the instant case deal with the Department’s
      epidemiological investigation regarding a disease or condition
      reportable under the Communicable and Non-communicable Diseases
      Regulations promulgated pursuant to the DPCL. See [Sections 2(k), 3,
      4, 5 of the DPCL,] 35 P.S. §§ 521.2(k) (definition of “reportable
      disease”), 521.3 (relating to responsibility for disease prevention and
      control), 521.4 (reports)[,] and 521.5 (control measures)[,] and 28 Pa.
      Code § 27.3 (relating to reporting outbreaks and unusual diseases,
      infections and conditions).

      11. Specifically, the records requested in the instant case involve the
      2019 novel coronavirus (COVID-19), a highly contagious virus
      characterized as a pandemic by the World Health Organization on
      March 11, 2020. Since approximately January 2020, in conjunction
      with numerous federal agencies and various state agencies and
      organizations, the focus of the Bureau has been to effectively manage
      and prevent the spread of COVID-[19.]

      12. The rapid spread of COVID-19, coupled with the pace and volume
      of data and information accompanying the pandemic response,
      necessitated that the Bureau receive and distribute information through
      program areas that may normally not be tasked with doing so. Although
      the Bureau has led the epidemiological response, numerous areas
      within the Department have provided pivotal support.
      ....
      15. Any information regarding the Department’s epidemiological
      investigation constitute records received, created or maintained by the
      Department pursuant to the Department’s authority under the DPCL
      and are, therefore, confidential under the DPCL.

      16. The records may be released only if the Department deems release
      necessary to prevent and control the spread of disease.

                                         5
       17. The Department has released all records currently deemed
       necessary to prevent and control the spread of disease at: [a link to a
       website].

(R.R. at 024-027.)

           2. Requester’s Response
       Requester responded to the Department’s position statement and Dr. Watkins’
affidavit, arguing that there would be, in existence, some records that would not
breach confidentiality provisions and “would be applicable as to how the
Department reacted to the COVID-19 epidemic and what control measures and
preventative procedures [it] developed.” (Id. at 028.)8 Requester further argued that
not all of the records given to the Department as they relate to its approach to the
COVID-19 pandemic compliance measures breach the confidentiality provisions or
“meet the definition of not being deemed necessary to prevent and control the spread
of the disease.” (Id.) In response to the Department’s contention that it had released
all records it deemed necessary for the prevention and control of the spread of
COVID-19, Requester maintained that it is not incumbent upon him to “sort through
an entire website and an ominous volume of narratives, references, and documents
and make a determination as to what information is actually derived from written
Departmental guidance, policy, standard operating procedures or directives” as
related to the Bureau and the Department meeting their “overarching role with regard
to COVID-19.” (Id. at 029 (emphasis omitted).)




       Requester’s response is found at Item 4 of the Certified Record and pages 028-029 of the
       8

Reproduced Record.


                                              6
           3. Department’s Supplemental Response
       At OOR’s request, the Department submitted a supplemental response with a
privilege log and attestation from its AORO.9 In its supplemental response, the
Department argued that its interpretation of the Request is reasonable. Specifically,
the Department interpreted the Request as “seek[ing] a single group of documents
as pertaining to complaints, citations, records and guidance specifically involving
gyms in Mifflin County.” (Id. at 036.) Based on the language of the Request itself,
the Department maintained that its interpretation, rather than the OOR’s apparent
interpretation that the Request involved two categories, the first generalized as to the
Department’s policy and guidance, and the second related to specific complaints and
citations about gyms in Mifflin County, is reasonable, but, under either
interpretation, its withholding of the records pursuant to the DPCL is proper. (Id.)
Additionally, the Department contended that the records are exempt from disclosure
pursuant to Section 305 of the RTKL, 65 P.S. § 67.305, because they are privileged
under the attorney work-product doctrine.            (Id.)   As to any complaints, the
Department also argued that the complainants have a constitutional right to privacy
under Pennsylvania State Education Association v. Department of Community and
Economic Development, 148 A.3d 142, 158 (Pa. 2016) (PSEA), and those privacy
interests outweighed the public benefit achieved through the disclosure of the
records sought. (Id. at 036-037.)
       The Department reasserted its arguments that the records are exempt from
disclosure under both the DPCL and Section 708(b)(17) of the RTKL. With respect
to the noncriminal investigation exception, the Department argued that it has
statutory authority pursuant to the DPCL and Section 2102(a)-(b) of the

       9
        The Department’s supplemental response is found at Item 7 of the Certified Record and
pages 033-046 of the Reproduced Record.


                                             7
Administrative Code of 1929, 71 P.S. § 532(a)-(b), to conduct an epidemiological
investigation, which is a noncriminal investigation.      (Id. at 039.)   Thus, the
Department maintained that “any complaint submitted to the Department regarding
the business closure order is a complaint related to the Department’s authority to
conduct epidemiological investigations and issue disease control measures and is[,]
thus[,] not a public record under the RTKL.” (Id. (footnote omitted).) With respect
to the confidentiality provision of the DPCL, the Department argued that any
document received or maintained pursuant to the DPCL is protected by the strict
confidentiality provision contained therein. (Id.) The Department maintained that
the requested records are “records which would be maintained pursuant to t[he
DPCL] because they are records related to a disease control measure” and, therefore,
covered by the DPCL’s prohibition on disclosure and not public records under
Section 102 of the RTKL. (Id. at 040 (citing 65 P.S. § 67.102).)
      Finally, the Department argued that Act 77 did not apply to make the
requested records disclosable. (Id.) The Department explained that only certain
otherwise exempt records are public under Act 77, as set forth in Section 305 of Act
77, 71 P.S. § 720.305, subject to the Section 708(b) RTKL exceptions. (Id.) Relying
on its privilege log and the AORO’s attestation, which indicated that the named
record was not public under Act 77, the Department argued that Act 77 was not
implicated. (Id. at 040-041.) The privilege log reflects: the Bates numbers of the
15 records responsive to the Request; a description of the records in the form of the
records’ name; the legal bases for the exclusion, citing Section 15 of the DPCL,
Section 305 of the RTKL for attorney work-product, and/or Section 708(b)(17) of
the RTKL for the noncriminal investigation; and whether the document was a
“Public Record under Act 77 of 2020,” which listed each document as “No.” (Id. at



                                         8
042-045.) In relevant part, the AORO attested that “[e]ach of the responsive records
withheld are described in the . . . [privilege] log” and “[n]one of the withheld records
constitute public records within the meaning of Act 77 of 2020.” (Id. at 046.)

            4. Requester’s Supplemental Response
       Requester responded to the Department’s submissions, arguing that, because
many of the complaints were anonymous, no privacy interest attached as the people
did not provide their name, address, or phone number.10 (Id. at 049.) Requester
further argued that the fact that the Department admits that these records, including
complaints, exist shows they are a part of the workings of government of which the
public should be informed. If they are not provided, Requester asserted, there would
be no way of knowing whether there was actually an issue of a business’s
noncompliance with the Department’s COVID-19 mitigation orders. (Id. at 049-
050.) With respect to the noncriminal investigation exception, Requester argued
that, while the Department admitted in the privilege log that investigations were
occurring, there was no information that could be used to discern how the
investigations were conducted or to identify “any criminal investigation and
compliance records, or fines and incarceration processes as referenced via a formal
reprimand letter,” which Requester maintained were in his possession. (Id. at 050.)
Accordingly, Requester asserted that the Department has public records that are
subject to disclosure under the RTKL. (Id. at 052.)




       10
         Requester’s supplemental response is found at Item 8 of the Certified Record and pages
048-052 of the Reproduced Record.


                                              9
            5. OOR’s Final Determination11
       On April 26, 2021, the OOR issued its Final Determination granting
Requester’s appeal in part and denying it in part.             The OOR found that the
Department failed to meet its burden in proving that the noncriminal investigation
exception applied. In doing so, the OOR explained that the affidavits of both Dr.
Watkins and the AORO did “not address its noncriminal investigations as required
under Section 708(b)(17) of the RTKL” and that “[the Department’s] unsworn
statements in its position statement may not be relied upon as competent evidence
to withhold records under the RTKL.” (OOR’s Final Determination at 5 (citing
Housing Auth. of the City of Pittsburgh v. Van Osdol, 40 A.3d 209 (Pa. Cmwlth.
2012)).) The OOR also determined that, of the 13 records claimed in the privilege
log to be confidential pursuant to Section 15 of the DPCL, the Department did not
establish that a final draft of a checklist for mitigation and enforcement (Final
Checklist) and 4 drafts of the checklist for mitigation and enforcement (Draft
Checklists) are covered by the DPCL’s confidentiality provision. (Id. at 9-10.)
Instead, the OOR concluded that

       the checklist for mitigation and enforcement appear[ed] to be a tool or
       form used by the Department in carrying out its duty under the DPCL,
       but does not appear to be “reports of diseases, any records maintained
       as a result of any action taken in consequence of such reports, or any
       other records maintained pursuant to the [DPCL] or any regulations.”

(Id. (citing 35 P.S. § 521.15).) In contrast, the OOR held that “Spreadsheet[s] of
COVID business complaint[s] form response data” for six time periods
(Spreadsheets), a May 11, 2020 email complaint (Complaint), and a


       11
          The OOR’s Final Determination is found at Item 9 of the Certified Record, pages 054-
068 of the Reproduced Record, and as an attachment to the Department’s brief.


                                             10
“[w]arning/notification letter of receipt of complaint dated May 22, 2020,” (Warning
Letter), are maintained pursuant to the Department’s authority under the DPCL. (Id.
at 9-10.)
      However, the OOR did not end its analysis because Act 77 could make certain
records that are otherwise exempt from disclosure public during a disaster
declaration, subject to Section 708 of the RTKL. (Id. at 10.) While the OOR agreed
that, based on the attestation of Dr. Watkins and the privilege log submitted by the
Department, some of the records are protected under the DPCL, the OOR concluded
that six Spreadsheets may be subject to Act 77. (Id. at 11.) Based on its application
of Act 77 to those records, the OOR determined that, because the Spreadsheets
“contain data of complaints relating to the compliance of these businesses [in Mifflin
County], Act 77 makes such ‘data,’ used to implement policies or actions taken in
relation to a disaster declaration, public information.” (Id. at 11-12.) The OOR
rejected the AORO’s affidavit because the AORO merely stated that Act 77 did not
apply, which was “insufficient to meet the Department’s burden of proof.” (Id. at
12.) Accordingly, the OOR concluded that the Spreadsheets are subject to disclosure
pursuant to Act 77.
      The OOR last addressed the claims of attorney work-product and whether
redactions would be permitted. On the first issue, the OOR concluded that the
Department could withhold a “Draft of checklist for mitigation and enforcement
with commentary from legal staff” and a “Draft memorandum between
D[epartment] legal staff regarding enforcement authority under the DPCL with
commentary” under the attorney work-product doctrine. (Id.) On the second issue,
the OOR held that the Department could redact the names of complainants from the
Spreadsheets, as the names were protected pursuant to PSEA. (Id. at 13.)



                                         11
       Based on these determinations, the OOR directed the Department to provide
Requester the Final Checklist, Draft Checklists, and Spreadsheets, subject to
redaction of any complainants’ names. (Id. at 15.) The Department now petitions
this Court for review of the OOR’s Final Determination.12

   II. DISCUSSION
       A. General Legal Principles
       Under the RTKL, Commonwealth agencies are required to “provide public
records” to requesters “in accordance with [the RTKL].” Section 301(a) of the
RTKL, 65 P.S. § 67.301(a). The term “public record” is defined as “[a] record,
including a financial record, of a Commonwealth . . . agency that (1) is not exempt
under [S]ection 708; (2) is not exempt from being disclosed under any other Federal
or State law or regulation or judicial order or decree; or (3) is not protected by a
privilege.” 65 P.S. § 67.102. Records possessed by a Commonwealth agency are
presumed to be public records, but this “presumption shall not apply if: (1) the
record is exempt under [S]ection 708; (2) the record is protected by a privilege; or
(3) the record is exempt from disclosure under any other Federal or State law or
regulation or judicial order or decree.” 65 P.S. § 67.305(a). The Commonwealth
agency has the burden of proving, by a preponderance of the evidence, that the
record is exempt from public access. 65 P.S. § 67.708(a)(1). Thus, the Department
bears the burden of proving that the requested records are not public records
disclosable under the RTKL because either the DPCL precludes disclosure or the
records are exempt under Section 708 of the RTKL.

       12
          “[A] reviewing court, in its appellate jurisdiction, independently reviews the OOR’s
orders and may substitute its own findings of fact for that of the agency,” and “[is] entitled to the
broadest scope of review.” Bowling v. Off. of Open Recs., 990 A.2d 813, 818, 820 (Pa. Cmwlth.
2010) (en banc), aff’d, 75 A.3d 453 (Pa. 2013).


                                                12
        B. Department’s Arguments13
       On appeal, the Department argues14 that the OOR erred in failing to conclude
that the records ordered disclosed are confidential and not disclosable pursuant to
the DPCL and its associated regulations, and, therefore, are not public records under
Section 102 of the RTKL.15 The Department asserts that Section 15 of the DPCL
prevents disclosure of not only reports of diseases, but also “‘any records maintained
as a result of any action taken in consequence of such reports, or any other records
maintained pursuant to this act or any regulations.’” (Department’s Brief (Br.) at 23
(quoting 35 P.S. § 521.15) (emphasis omitted).) According to the Department, the
disclosure of records under Section 15 of the DPCL falls within its judgment, and
the OOR erred in substituting its judgment for that of the Department. With respect
to the Final Checklist and Draft Checklists, the Department argues that the OOR
recognized that they are “a tool or form used by the Department in carrying out its
duty under the DPCL[,]” but nonetheless concluded that those records “do not
appear to be records that would be covered by the DPCL,” which reflected a
disregard of the plain language of Section 15 of the DPCL and Dr. Watkins’
affidavit. (Id. at 25-26 (emphasis in original).) As for the Spreadsheets, the
Department asserts that the OOR recognized that these records are covered by the
DPCL, but erred in concluding that Act 77 compelled the release of the records. The
Department contends that Act 77 does not preclude “an agency from invoking, as
appropriate, the existing exemptions in Section 708 of the RTKL.” (Id. at 30-31


       13
           Requester was precluded from filing a brief due to failing to comply with the Court’s
October 5, 2021 order, that required him to file a brief within 14 days of the date of that order.
        14
           The Department lists the Complaint and Warning Letter as being two of the records at
issue. (See Department’s Br. at 5.) However, the OOR did not order these to be disclosed. (See
Final Determination at 15.)
        15
           We have reorganized the Department’s arguments.


                                               13
(internal quotations omitted; footnote omitted).) The Department contends that
because the Spreadsheets are exempt under Section 708(b)(17), they are not
disclosable under Act 77, and the OOR erred in concluding otherwise. (Id. at 31-
32.)
       The Department further asserts that all of the records ordered disclosed are
exempt from disclosure under the noncriminal investigation exception set forth in
Section 708(b)(17) of the RTKL. Specifically, the Department contends that the
OOR erred in finding the affidavits of Dr. Watkins and its AORO insufficient to
support the application of this exception where those affidavits were found to be
sufficient for DPCL purposes. (Department’s Br. at 14-16.) The Department argues
that the privilege log’s description of the records made it clear that the records were
related to the Department’s ongoing, noncriminal investigation of noncompliance
with the COVID-19 mitigation orders, which fell within the Department’s statutory
authority. (Id. at 16-17 (citing Dep’t of Health v. Off. of Open Recs., 4 A.3d 803
(Pa. Cmwlth. 2010)).) Even if the affidavits are insufficient, the Department
maintains that the OOR still erred in finding this exception inapplicable because the
existence of the Department’s noncriminal investigations, and the relationship of
these records thereto, is apparent from the face of the record or is not in dispute. (Id.
at 17-18 (citing Off. of Governor v. Davis, 122 A.3d 1185 (Pa. Cmwlth. 2015)).)
This error is further demonstrated, the Department contends, by the OOR’s deviation
in this matter from its past decisions, which “recognized the precise noncriminal
investigative powers of the Department implicated by the records at issue in the
instant appeal,” for the same or similar records. (Id. at 19-20 (citing Mastriano v.
Pa. Dep’t of Health, Pa.Off.Open Rec. Docket No. AP 2020-1496, 2020 WL
6261478 (Final Determination filed Oct. 21, 2020); Upson v. Pa. Dep’t of Health,



                                           14
Pa.Off.Open Rec. Docket No. AP 2020-0972, 2020 WL 4734761 (Final
Determination filed Aug. 12, 2020)).) Thus, the Department contends that the OOR
erred in determining that the noncriminal investigation exception does not apply to
the requested records. (Id. at 18, 21.)

      C. Analysis
      Section 102 of the RTKL excludes from the definition of “public records”
records which are “exempt from being disclosed under any other Federal or State
law . . . .” 65 P.S. § 67.102. The Department argues that the OOR erred in
concluding that the Final Checklist and Draft Checklists are not exempt under the
DPCL, and, therefore, these records are not public records as defined by the RTKL.
We disagree.
      The DPCL addresses the prevention and control of diseases in the
Commonwealth. Section 4 of the DPCL requires that all communicable and non-
communicable diseases be reported to the Department. 35 P.S. § 521.4. “Upon the
receipt . . . by the [D]epartment . . . of a report of a disease which is subject to
isolation, quarantine, or any other control measure, . . . the [D]epartment shall carry
out the appropriate control measures in such manner and in such place as is provided
by rule or regulation.” Section 5 of the DPCL, 35 P.S. § 521.5; see also 28 Pa. Code
§ 27.60 (relating to disease control measures). The Administrative Code also
addresses the public health concerns and vests the Department with, inter alia, the
following authority:

      (a) To protect the health of the people of this Commonwealth, and to
          determine and employ the most efficient and practical means for the
          prevention and suppression of disease;

      (b) To cause examination to be made of nuisances, or questions
          affecting the security of life and health, in any locality, and, for that

                                           15
         purpose, without fee or hindrance, to enter, examine and survey all
         grounds, vehicles, apartments, buildings, and places, within the
         Commonwealth, and all persons, authorized by the [D]epartment to
         enter, examine and survey such grounds, vehicles, apartments,
         buildings and places, shall have the powers and authority conferred
         by law upon constables.

71 P.S. § 532(a)-(b). Section 15(a) of the DPCL, which governs the confidentiality
of reports and records, provides:

      (a) State and local health authorities may not disclose reports of
          diseases, any records maintained as a result of any action taken in
          consequence of such reports, or any other records maintained
          pursuant to th[e DPCL] or any regulations, to any person who is not
          a member of the [D]epartment or of a local board or department of
          health, except as follows:

         (1) Where necessary to carry out the purposes of this act.

         (2) Where necessary to inform the public of the risk of a
             communicable disease.

35 P.S. § 521.15(a). Thus, reports of diseases, any records maintained as a result of
any action taken in consequence of such reports, or any other records maintained
pursuant to the DPCL, are confidential and subject to release in very limited
circumstances.
      The OOR concluded that the Final Checklist and Draft Checklists are not
covered by Section 15(a) of the DPCL. (Final Determination at 9.) The OOR
reasoned that these checklists are not “reports of diseases, any records maintained as
a result of any action taken in consequence of such reports, or any other records
maintained pursuant to th[e DPCL] or any regulations,” which would fall under
Section 15(a), but are “tool[s] or form[s] used by the Department in carrying out its
duty under the DPCL.” (Id. at 9-10.) We agree with the OOR that the Final



                                         16
Checklist and Draft Checklists are not protected under Section 15(a) of the DPCL.
Neither the affidavits nor the privilege log provided by the Department explain how
these Checklists fit within the confidentiality provision of the DPCL. Without a
description of the Checklists or an explanation as to why they are confidential, the
Court cannot conclude that the OOR erred in determining that they are not covered
under the DPCL. See Off. of the Dist. Att’y of Phila. v. Bagwell, 155 A.3d 1119,
1130 (Pa. Cmwlth. 2017) (holding that a conclusory affidavit, without more, is not
sufficient for the agency to sustain its burden of proving the responsive records were
exempt from disclosure).
       In contrast, the OOR determined that the Spreadsheets are records subject to
Section 15(a) of the DPCL, a result not challenged by the Department or Requester.16
(Final Determination at 10.)           Instead, the Department challenges the OOR’s
conclusion that, despite Section 15(a) of the DPCL applying to the Spreadsheets,
Act 77 operates to make the Spreadsheets disclosable based on its determination that
the Department did not establish that the noncriminal investigation exception set
forth in Section 708(b)(17) of the RTKL applied, a conclusion the Department also
asserts was in error.
       Act 77 amended the Administrative Code to provide for certain categories of
records to be considered “public” during a disaster declaration issued pursuant to
Section 7301(c) of the Emergency Management Services Code, 35 Pa.C.S.
§ 7301(c). Section 2805-H of the Administrative Code of 1929 provides, subject to
Section 708 of the RTKL, the following is considered a public record during a
disaster declaration:

       16
          Because neither the Department nor Requester challenged the OOR’s determination that
the Spreadsheets are records subject to Section 15(a) of the DPCL, that determination is not before
the Court for review.


                                                17
      (1) Data used by a Commonwealth agency for any rules, policies or
      action taken by the Commonwealth agency in relation to a disaster
      declaration.

      (2) The process by which a Commonwealth agency determines how the
      Commonwealth agency will collect the data used by the
      Commonwealth agency for any rules, policies or actions taken by the
      Commonwealth agency in relation to a disaster declaration.

      (3) Any quantitative or predictive models based on the data collected
      by a Commonwealth agency which are then used by the
      Commonwealth agency for any rules, policies or actions taken by the
      Commonwealth agency in relation to a disaster declaration.

71 P.S. § 720.305 (emphasis added). Under its plain language, the applicability of
Act 77 – that is, a confidential record will become a public record during a disaster
declaration, is subject to Section 708 of the RTKL, which authorizes Commonwealth
agencies to establish that a record is exempt from disclosure if the record falls into
an enumerated exception.
      The OOR, in its Final Determination, concluded that the Spreadsheets are
subject to Act 77. (Final Determination at 11.) The OOR explained Act 77 could
apply because “the responsive spreadsheets contain data of complaints relating to
the compliance of these businesses” to the COVID-19 orders, which made the
Spreadsheets “‘data,’ used to implement policies or actions taken in relation to a
disaster declaration, public information.” (Id. at 11-12.) The OOR concluded that
the affidavits provided, which merely stated that Act 77 did not apply, are
insufficient to establish that the Spreadsheets should be exempt under Section 708
of the RTKL.
      The Department does not argue that the OOR erred in concluding that the
Spreadsheets fall within Act 77 because they constitute “data” that the Department



                                         18
used to implement policy or take action in relation to the disaster declaration.17
Accordingly, whether the OOR erred in applying Act 77 to the Spreadsheets is tied
to whether the OOR erred in concluding that the Department failed to meet its burden
of proving that the Spreadsheets, along with the Final Checklist and Draft Checklists,
are exempt under Section 708 of the RTKL. If the OOR’s determination that the
Department failed to meet its burden of proof under Section 708 is upheld, its
determination on Act 77’s application to the Spreadsheets should also be upheld.
       The only exception to disclosure under Section 708 of the RTKL that the
Department asserts is the noncriminal investigation exception, found at Section
708(b)(17), which exempts from public disclosure:

       (i) Complaints submitted to an agency

       (ii) Investigative materials, notes, correspondence, and reports.
       ....

       (iv) A record that includes information made confidential by law.
       ....
       (vi) A record that, if disclosed, would do any of the following:

            (A) Reveal the institution, progress or result of an agency
            investigation, except the imposition of a fine or civil penalty, . . . .




       17
          Even if it did, we would agree with the OOR’s conclusion that the Spreadsheets are “data
of complaints relating to the compliance of” various businesses. (Final Determination at 11.) The
plain language of Act 77 states that “[d]ata used by a Commonwealth agency for any rules, policies
or actions taken by the Commonwealth agency in relation to a disaster declaration” are deemed
expressly public. See 71 P.S. § 720.305(1). The Spreadsheets are data sets that are compiled over
a period of time relating to a business’s noncompliance with the business closure orders. Thus,
while the Spreadsheets fall under the ambit of the DPCL, because the information is data used by
the Department “for any rules, policies or actions taken by the” Department, 71 P.S. § 720.305(1),
during the COVID-19 pandemic, the information is made expressly public during a disaster
declaration.


                                               19
65 P.S. § 67.708(b)(17)(i)-(ii), (iv), and (vi)(A). This Court has determined that the
term “investigation” means “a systemic or searching inquiry, a detailed examination,
or an official probe.” Dep’t of Health, 4 A.3d at 811. For this exception to apply,
an agency’s inquiry, examination, or official probe must be conducted as “part of
the agency’s official duties.” Id. at 814. “As such, in order for an agency to conduct
any type of investigation, the investigation would necessarily be a part of the
agency’s official duties.” Id.
      The Department argues that it met its burden of proving that all of the
responsive records, including the Final Checklist, Draft Checklists, and
Spreadsheets that were ordered disclosed, are exempt under the noncriminal
investigation exception of the RTKL because those records were created and
maintained in its epidemiological investigation relating to the ongoing COVID-19
pandemic, which falls into its official duties under the DPCL. In support of its claim
that the requested records were exempt, the Department provided Dr. Watkins’
affidavit, in which she attested, in relevant part:

      2. The Bureau, whose records are the focus of this RTKL request, and
      whose purpose is to assist in meeting the Department’s assigned
      statutory obligations pursuant to the [DPCL] and subject to the
      confidentiality provisions therein . . . .

      3. The role of the Bureau is to:
         • Understand disease patterns and at-risk populations
         • Identify unusual patterns of illness and injury in the
            Commonwealth
         • Identify causative factors for disease and injury
         • Investigate emergent public health problems
         • Develop recommendations, control measures, and preventative
            procedures for illness and injury
         • Evaluate the success of public health interventions and programs
            in reducing disease and injury incidence[.]
      ....


                                           20
       9. The Bureau directly conducts or indirectly supervises hundreds of
       disease outbreak investigations per year.

       10. The records requested in the instant case deal with the Department’s
       epidemiological investigation regarding a disease or condition
       reportable under the Communicable and Non-communicable Diseases
       Regulations promulgated pursuant to the DPCL.
       ....
       15. Any information regarding the Department’s epidemiological
       investigation constitute records received, created or maintained by the
       Department pursuant to the Department’s authority under the
       DPCL . . . .

(R.R. at 024-027.) In addition to Dr. Watkins’ affidavit, the Department provided
the privilege log wherein the AORO identified 10 records, including those ordered
disclosed by the OOR, as being withheld from disclosure pursuant to the noncriminal
investigation exception under the RTKL. (Id. at 042-046.) However, the OOR
determined that the affidavits of Dr. Watkins and the AORO “do not address [the
Department’s] noncriminal investigations as required under Section 708(b)(17) of
the RTKL,” and thus, concluded that the Department failed to meet its burden
showing that this exception applies. (Final Determination at 5.) Upon our review
of the Department’s evidentiary submissions, we agree.
       “Testimonial affidavits found to be relevant and credible may provide
sufficient evidence in support of a claimed exemption.” Heavens v. Pa. Dep’t of
Env’t Prot., 65 A.3d 1069, 1073 (Pa. Cmwlth. 2013). This Court has aptly stated
that

       [a]ffidavits are the means through which a governmental agency . . .
       justifies nondisclosure of the requested documents under each
       exemption upon which it relied upon. The affidavits must be detailed,
       nonconclusory, and submitted in good faith . . . . Absent evidence of
       bad faith, the veracity of an agency’s submissions explaining reasons
       for nondisclosure should not be questioned.



                                         21
Off. of the Governor v. Scolforo, 65 A.3d 1095, 1103 (Pa. Cmwlth. 2013) (en banc)
(emphasis added) (internal citation omitted). Additionally, “a privilege log, which
typically lists the date, record type, author, recipients, and a description of the
withheld record, can serve as sufficient evidence to establish an exemption,
especially where the information in the log is bolstered with averments in an
affidavit.” McGowan v. Pa. Dep’t of Env’t Prot., 103 A.3d 374, 381 (Pa. Cmwlth.
2014) (citing Heavens, 65 A.3d at 1075-77). However, the Court has cautioned that
while testimonial affidavits may provide sufficient evidence in support of an
exception, “conclusory affidavits, standing alone, will not satisfy the burden of proof
an agency must sustain to show that an” exception applies to deny access to records.
Bagwell, 155 A.3d at 1130.
      In this matter, Requester seeks “all transactions and activity taken by the []
Department . . . relative to COVID-19 Orders and those compliance measures
undertaken by the Department regarding all gyms and health & fitness centers
located in Mifflin County P[ennsylvania,] within the last 12 months” which includes
“complaints received, Department letters and citations sent” to two specific gyms
Requester identified. (R.R. at 007.) While Dr. Watkins attested to the records being
within the ambit of the Department’s statutorily granted authorities, the attestation
lacks any reference to the Department’s authority as it relates to the COVID-19
pandemic in particular. Dr. Watkins attests that “[t]he records requested in the
instant case deal with the Department’s epidemiological investigation regarding a
disease or condition reportable under the Communicable and Non-communicable
Diseases Regulations promulgated pursuant to the DPCL.” (Id. at 026.) The
affidavit does not state, other than generally referencing the DPCL and the
Department’s regulations, how the requested records relate to the Department



                                          22
epidemiological investigation or how such investigation relates to the asserted
RTKL exception. In short, Dr. Watkins’ affidavit summarizes the Department’s
statutory and regulatory duties without linking those duties to the requested records.
The affidavit “contains no further specifics. It is, therefore, without more, not
sufficient to prove that the records are exempt” under the noncriminal investigation
exception of the RTKL. Scolforo, 65 A.3d at 1104. Additionally, the privilege log
submitted by the Department simply describes the record by name and the legal basis
for the exclusion by citing the claimed relevant statutory provision without any
additional information. (R.R. at 042-045.) The privilege log does not provide the
“date, . . . , author, recipients, [or] a description of the withheld record[s].”
McGowan, 103 A.3d at 381. Thus, neither the affidavit nor the privilege log, either
individually or taken together, is enough to satisfy the Department’s burden of
showing that the responsive records, and the Final Checklist, Draft Checklists, and
Spreadsheets, in particular, are exempt from disclosure under Section 708(b)(17) the
RTKL, and the OOR did not err in so concluding.18 Correspondingly, as the
Department did not establish that the disclosure of the Spreadsheets under Act 77
was prevented by Section 708 of the RTKL, the OOR did not err in holding that Act
77 required their disclosure subject to the redaction of the complainants’ names.




       18
          Although the Department argues the OOR’s Final Determination conflicts with some of
the OOR’s prior opinions, we are not bound by those opinions. Further, a close review of those
prior opinions reveals that the affidavits filed by the Department in those matters appear to have
been more detailed and gave more specific descriptions of the responsive records and/or the bases
underlying why those records were exempt as records relating to the noncriminal investigation
implemented pursuant to alleged violations of business closure orders. See Mastriano, slip op. at
3-4; Upson, slip op. at 4-5.


                                               23
   III. CONCLUSION
      Based on the foregoing reasons, the records directed to be disclosed by the
OOR – the Final Checklist, Draft Checklists, and Spreadsheets with the
complainants’ names redacted – are not exempt from disclosure under the DPCL,
the RTKL, or Act 77. Accordingly, the OOR’s Final Determination is affirmed.


                                     __________________________________________
                                     RENÉE COHN JUBELIRER, President Judge




                                       24
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Department of Health,                   :
                        Petitioner      :
                                        :
                  v.                    :   No. 585 C.D. 2021
                                        :
William Capouillez (Office of           :
Open Records),                          :
                        Respondent      :



                                     ORDER


      NOW, November 16, 2022, the Order of the Office of Open Records, entered
in the above-captioned matter, is hereby AFFIRMED.



                                      __________________________________________
                                      RENÉE COHN JUBELIRER, President Judge